                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   UNITED STATES OF AMERICA

          V.
                                                                 CRIMINAL ACTION
   JOHN DOUGHERTY et al.,                                            No. 19-64



                                         ORDER

      AND NOW, this 2nd day of November, 2020, upon review of the below-referenced

Motions, it is hereby ORDERED as follows:

       I. Defendants' motions to sever the indictment into two trials, between counts 1-96 and

          97-116, are GRANTED (ECF No. 69, 71 , 74.);

      2. Defendant Crawford 's motion to sever the indictment into three-parts is DENIED

          (ECF No. 70).


                                                  BY THE COURT:
